Simmons Company Reports Fourth Quarter and Full Year 2007 Results · Domestic Sales Increase Produces 19.9% Fourth Quarter Sales Gain · Eight Consecutive Quarters of Sales Growth Exceeding the Industry · 10.6% Growth in Domestic Volume Drives Record Annual Sales ATLANTA, March 10, 2008 – Simmons Company (“Company” or “Simmons”), the holding company for Simmons Bedding Company (“Simmons Bedding”), a leading manufacturer of premium-branded bedding products, today released operating results for the fourth quarter and full year endedDecember 29, 2007. Results for the Quarter Ended December 29, 2007 For the fourth quarter of 2007, net sales increased 19.9% to a record $269.6 million compared to $224.8 million for the same period last year.Domestic segment net sales increased $27.1 million, or 12.8%, to $239.2 million compared to the same period of 2006.The domestic segment sales growth was primarily attributable to increases in conventional bedding average unit sales price and units sold of 6.6% and 6.4%, respectively.Gross profit for the fourth quarter of 2007 was $111.0 million, or 41.2% of net sales, compared to $91.7 million, or 40.8% of net sales, for the same period of 2006.For the fourth quarter of 2007, operating income was $23.7 million, or 8.8% of net sales, compared to $16.7 million, or 7.4% of net sales, for the same period last year.Net income was $6.2 million for the fourth quarter of 2007 compared to a net loss of ($2.8) million for the same period in 2006.For the fourth quarter of 2007, Adjusted EBITDA (see the Supplemental Information to this press release) increased 21.4% to a fourth quarter record $35.9 million, or 13.3% of net sales, from $29.6 million, or 13.1% of net sales, in the fourth quarter of 2006. Results for the Year Ended
